 




______________________________________________________________________________













COMMON STOCK PURCHASE AGREEMENT







by and among







M2 EQUITY PARTNERS, LLC

(Purchaser)




DALA PETROLEUM CORP.

(Company)







As of July 19, 2017



















______________________________________________________________________________








--------------------------------------------------------------------------------







COMMON STOCK PURCHASE AGREEMENT




THIS COMMON STOCK PURCHASE AGREEMENT, (together with all exhibits, schedules,
supplements, amendments and modifications, collectively, this “Agreement”) is
made as of July 19, 2017, by and between DALA PETROLEUM CORP., a Delaware
corporation whose principal executive offices are located at 328 Barry Ave. S.
#210, Wayzata, MN 55391 (the “Company”); and M2 EQUITY PARTNERS LLC, a Minnesota
limited liability company (the “Purchaser”). The Company and the Purchaser shall
sometimes be referred to herein each as a “Party” and collectively as the
“Parties.” All capitalized terms not defined elsewhere herein, shall have the
meanings set forth in Section 1.1.




WITNESSETH:




WHEREAS, as of the date hereof, the Company has (i) 2,926,486 shares of Common
Stock, (ii) 2008 shares of Preferred Stock, (iii) 1,928,572 warrants issued in
connection with the Preferred Stock (the “Warrants”) to acquire 1,928,572 shares
of Common Stock of the Company and (iv) no other securities issued and
outstanding;




WHEREAS, prior to or simultaneously with and as a condition to Closing and to
induce the Purchaser to purchase 12,100,000 shares of Common Stock from the
Company (the “Acquisition”), certain shareholders of the Company (each a
“Cancelling Shareholder” and collectively, the “Cancelling Shareholders”) shall
cancel (the “Share Cancellation”) in the aggregate 1,584,200 shares of Common
Stock and 2008 shares of Preferred Stock, including all outstanding Warrants
(the “Cancellation Shares”) beneficially owned by such Cancelling Shareholders
pursuant to a Share Cancellation Agreement, the form of which is annexed hereto
as Exhibit A (each a “Share Cancellation Agreement” and collectively, the “Share
Cancellation Agreements”) (the names, number of shares of Common Stock or
Preferred Stock or Warrants beneficially owned, the number of Cancellation
Shares to be cancelled in the Share Cancellation and the remaining number of
shares of Common Stock beneficially owned by each Cancelling Shareholder
following the Share Cancellation, including the consideration therefore, is set
forth on Schedule 1 and Schedule 1(a);




WHEREAS, as a result of the Share Cancellation, immediately prior to the
Closing, the Company shall have 1,342,286 shares of Common Stock issued and
outstanding and no shares of Preferred Stock, Warrants or other securities of
any kind issued and outstanding (the “Existing Shares”);




WHEREAS, at the Closing, on the terms but subject to the conditions set forth in
this Agreement, pursuant to Section 4(a)(2) of the Securities Act and/or Rule
506 promulgated thereunder, the Company shall sell to the Purchaser and the
Purchaser shall purchase from the Company, 12,100,000 newly issued shares of
Common Stock (the “Shares”) for an aggregate purchase price of $347,500 (the
“Purchase Price”), resulting in immediately following the Closing, and taking
into account the Share Cancellation and the Acquisition, the Company having
issued and outstanding (i) 13,442,286 shares of Common Stock consisting of (a)
the 1,342,286 Existing Shares, and (b) the 12,100,000 Shares purchased by the
Purchaser, and (ii) no other securities (as defined in the Securities Act);











--------------------------------------------------------------------------------










WHEREAS, the Company shall use a portion of the Purchase Price to, among other
items set forth elsewhere in this Agreement, repay and/or pay all outstanding
Indebtedness and other liabilities of the Company pursuant to debt cancellation
agreements dated as of the Closing Date by and between the Company and the
owners of such Indebtedness and liabilities set forth on Schedule 3.1(c) and
Schedules 4.6(i) and (ii) (each a “Debt Cancellation Agreement” and
collectively, the “Debt Cancellation Agreements”), the form of which is attached
hereto as Exhibit B, with the understanding that there will only be the current
assets owned by the Company following the payment of the Indebtedness and/or
other financial obligations of the Company and no liabilities of the Company at
Closing.




NOW, THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein and for such other consideration the adequacy,
sufficiency and receipt thereof is hereby acknowledged by each signatory to this
Agreement, each signatory hereto agrees as follows:

ARTICLE 1.
DEFINITIONS

1.1

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

 

“Affiliate” or “affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 144.

“Beneficial owner” or “beneficially owned” and similar phrases mean a Person’s
ownership of securities in an entity as determined pursuant to Section 13(d) of
the Exchange Act.

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 ”Closing” means the closing of the purchase and sale of the Shares pursuant to
Article II.

“Closing Date” means the Business Day on which all of the conditions set forth
in Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties
may agree.

“Commission” means the Securities and Exchange Commission, and sometimes
referred to herein as the “SEC”.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified.

“Common Stock Equivalents” means any securities of the Company which entitle the
holder thereof to acquire shares of Common Stock at any time, including without





2







--------------------------------------------------------------------------------







limitation, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible and/or exchangeable for, or otherwise
entitles the holder thereof to receive, Common Stock or other securities that
entitle the holder to receive, directly or indirectly, Common Stock.

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
Indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

“Exchange Act” or “1934 Act” means the Securities Exchange Act of 1934, as
amended.

“Indebtedness” means without duplication (a) all indebtedness for borrowed
money, (b) all obligations issued, undertaken or assumed as the deferred
purchase price of property or services (including, without limitation, “capital
leases” in accordance with GAAP) (other than trade payables entered into in the
ordinary course of business consistent with past practice), (c) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (d) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(e) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (f) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (g) all indebtedness referred to in clauses (a)
through (f) above secured by (or for which the holder of such indebtedness has
an existing right, contingent or otherwise, to be secured by) any Lien upon or
in any property or assets (including accounts and contract rights) owned by any
Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (h) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (a) through (g) above.

“Liens” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing and
(ii) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities.

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of this Agreement or any other Transaction
Document, (ii) a material





3







--------------------------------------------------------------------------------







and adverse effect on the results of operations, assets, prospects, business or
condition (financial or otherwise) of the Company, or (iii) an adverse
impairment to the Company’s ability to perform on a timely basis its obligations
under this Agreement or any other Transaction Document.

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation,
institution, entity, party or government (whether national, federal, state,
county, city, municipal or otherwise including, without limitation, any
instrumentality, division, agency, body or department thereof). As of the
Closing Date, the Company has no Liens and/or any other restrictions on any of
its assets.

“Preferred Stock” means the Series A 6% Convertible Preferred Stock of the
Company, par value $0.01 per share, and any securities into which such common
stock may hereafter be reclassified.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” or “1933 Act” means the Securities Act of 1933, as amended.

“Subsidiary” means, as to the Company, any “subsidiary” as defined in Rule
1-02(x) of the Regulation S-X promulgated by the Commission under the Exchange
Act.

“Transaction Documents” means this Agreement, the Resignations (as defined
below), the Share Cancellation Agreements, the Debt Cancellation Agreements, the
original Common and Preferred Stock Certificates being cancelled and any related
Stock Powers, the stock certificate for the Shares, the Flow of Funds Escrow
Agreement (as defined below), the Escrow Release Letter (as defined below), all
other Company Deliverables (as defined below), the 8-Ks (as defined below), and
all schedules, exhibits and annexes to such items and any other documents or
agreements executed in connection with the transactions contemplated hereunder
including all Closing documents.

ARTICLE 2.
PURCHASE AND SALE




2.1

Closing Subject to the terms and conditions set forth in this Agreement, at the
Closing the Company shall issue and sell to the Purchaser, and the Purchaser
shall purchase from the Company, the 12,100,000 Shares.  The Closing shall take
place at the offices of Brunson Chandler & Jones, PLLC, 175 South Main Street,
14th Floor, Salt Lake City, Utah 84111, on the Closing Date or at such other
location or time as the parties may agree.





4







--------------------------------------------------------------------------------







2.2

Closing Deliveries.  (a)  At the Closing, the Company shall deliver or cause to
be delivered to the Purchaser fully executed originals of each of the following
(the “Company Deliverables”):

(i)

a stock certificate, with a standard Securities Act restrictive legend thereon,
evidencing the 12,100,000 Shares, registered in the name of the Purchaser;

(ii)

a shareholders list dated on or prior to the Closing Date certified by the
Company’s Transfer Agent reflecting issued and outstanding only the 1,342,286
Existing Shares;

(iii)

an officer’s certificate to the effect that (A) each of the conditions specified
in this Section 2.2(a) and in Section 5.1 hereof are satisfied in all respects,
and (B) as of the Closing, the Company has no Indebtedness and/or other
liabilities and no tangible assets;

(iv)

a certificate by the acting Secretary of Company attaching and certifying as to
the accuracy of (A) its current Certificate of Incorporation and Bylaws, both as
amended to the Closing Date, (B) resolutions adopted by the Board of Directors
of the Company authorizing this Agreement and the transactions contemplated
hereby and the other Transaction Documents, and (C) a Good Standing Certificate
from the Secretary of State for the State of Delaware dated no later than two
(2) Business Days from the Closing Date; and

(v)

all Company original minute book, corporate seal, all other original corporate
documents and agreements and all other books and records of the Company;

(vi)

resignations and releases from and executed by each officer and director (except
that Daniel Ryweck shall continue to serve as a director) of the Company
immediately prior to Closing set forth on Schedule 2.2(vi), such resignations
and releases to be effective on the Closing Date, which form of resignation and
release is attached hereto as Exhibit C (each a “Resignation” and collectively,
the “Resignations”);

(vii)

fully executed copies of all documents, agreements and instruments related to
the cancellation of (A) Indebtedness and/or liabilities  of the Company owed to
any Person, and (B) shares of Common Stock or Preferred Stock or other rights
relating thereto;

(viii)

correct and complete copies of all federal and state income returns of the
Company, from fiscal year 2011 through fiscal year 2016;

(ix)

(A) the Debt Cancellation Agreements from the Persons and in form and substance
reasonably satisfactory to the Purchaser; 





5







--------------------------------------------------------------------------------







(x)

 original stock certificates or warrant forms representing all of the
Cancellation Shares and fully executed Stock Powers dated the Closing Date
transferring the Cancellation Shares to the Company by each of the Cancelling
Shareholders for cancellation pursuant to the Share Cancellation Agreements,
with signatures “Medallion Guaranteed” (a notarized lost affidavit and
indemnification resolution in agreed upon form will be acceptable from Chienn
Consulting Company, LLC, regarding his eight shares of Preferred Stock and its
35,714 Warrants);

(xi)

Unanimous Written Consents of the Board of Directors of the Company (the “UWC”)
authorizing and approving, among other items, the execution, delivery and
performance of this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby including, but not limited to, the
sale by the Company to the Purchaser of the 12,100,000 Shares, the acceptance of
the Resignations and the appointment/election of the Purchaser’s nominees as a
successor director and all officers of the Company;

(xii)

Fully executed copy of (A) a Flow of Funds Escrow Agreement between the Company
and the Purchaser, with Leonard W. Burningham, Esq., counsel to the Purchaser
(in his capacity as escrow agent for the disbursement of certain funds
hereunder), and Brunson Chandler & Jones, PLLC, counsel to the Company, through
a member of such firm, Callie Tempest Jones, Esq. (in her capacity as escrow
agent for the disbursement of certain funds hereunder) (each an “Escrow Agent”),
respectively executed by each Escrow Agent, the Company and the Purchaser,
authorizing and outlining the release and payment of the $347,500 Purchase Price
to the Persons and in the amounts specified in Schedule 3.1(c) and Schedule 4.6
(the “Escrow Release Letter”) dated at or prior to the Closing Date by and among
the Purchaser, the Company and the Escrow Agents;

(xiii)

Bank account information and specimen signatures for the corporate accounts of
the Company;

(xiv)

The Share Cancellation Agreements; and

(xv)

Such other documents, instruments and agreements and other items reasonably
requested by the Purchaser.

(b)

At or prior to Closing, the Purchaser shall cause to be delivered to the Company
the following (the “Purchaser Deliverables”):

(i)

A wire transfer to the Purchaser’s legal counsel’s escrow account in the amount
of the $347,500 Purchase Price (less a prior $50,000 deposit to the Company’s
legal counsel’s escrow account delivered under an executed Escrow Agreement
dated June 6, 2017, between the Purchaser and legal counsel for the





6







--------------------------------------------------------------------------------







Company as Escrow Agent, which was wired to the Company’s legal counsel prior to
the Closing Date);

(ii)

A certificate executed by the Purchaser, attesting to the accuracy of the
representations and warranties of the Purchaser made in this Agreement pursuant
to Section 3.2;

(iii)

A list of all Persons to fill any executive officer positions and vacancies to
the Company Board of Directors, provided, however, with the understanding that
there will only be two directors, one of the current serving directors of the
Company, Daniel Ryweck, and a nominee of the Purchaser;

(iv)

An executed copy of this Agreement by the Purchaser; and

(v)

A copy of the Flow of Funds Escrow Agreement confirmed and executed by the
Purchaser.

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES










3.1

Representations and Warranties of the Company.  The Company represents and
warrants to the Purchaser that the statements contained in this Section 3.1 are
true and correct and complete as of the date of this Agreement and will be
correct and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the date of this Agreement throughout this
Section 3.1):

(a)

The 12,100,000 Shares. The 12,100,000 shares of Common Stock when issued and
paid for by the Purchaser pursuant to the terms of this Agreement shall be duly
authorized, fully paid and non-assessable and vest in the Purchaser full and
absolute title free and clear of any Lien, pledge, encumbrances or any other
charge, except those limitations imposed on “restricted securities” issued under
Section 4(a)(2) of the Securities Act and Rules 506 and 144 promulgated
thereunder, and will not be issued in violations of any pre-emptive rights or
similar rights including any rights of first refusal. Such Shares will be
restricted securities (as defined in the Securities Act) and will be issued in
compliance with and pursuant to exemptions from the registration requirements of
the Securities Act pursuant to Section 4(a)(2) of the Securities Act and/or Rule
506 of Regulation D promulgated thereunder.

(b)

SEC Documents; Financial Statements.  The Company is a “smaller reporting
company” as defined in Rule 12b-2 of the Exchange Act, an Emerging Growth
Company (as defined in the Jumpstart Our Business Startup Act), its class of
Common Stock is registered under Section 12(g) of the Exchange Act and is not a
“shell” company as defined in Rule 12b-2 of the Exchange Act and Rule 144
promulgated under the Securities Act. To the best knowledge of the Company is
current in its reporting requirements with the SEC and has filed timely during
the past three (3) years (including within any additional time periods





7







--------------------------------------------------------------------------------







provided by Rule 12b-25 of the Exchange Act) all reports including all Current
Reports on Form 8-K, schedules, forms, statements and other documents required
to be filed by it with the SEC pursuant to the reporting requirements of Section
12(g) of the Exchange Act (all of the foregoing filed prior to the Closing Date,
all exhibits included therein and financial statements including the Financial
Statements, as defined below), notes and schedules thereto and documents
incorporated by reference therein, all amendments thereto and all schedules and
exhibits thereto and to any such amendments being hereinafter collectively,
referred to as the “SEC Reports”).  All of the SEC Reports required to be filed
by the Company are available on the SEC’s EDGAR system.  As of their respective
filing dates, all of the SEC Reports complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to each SEC Report and
each SEC Report was properly filed with the SEC pursuant to all applicable laws
and SEC rules and regulations. To the best knowledge of the Company, the
Company’s registration statements filed by the Company with the SEC during the
past three (3) years (and together with all amendments, schedules and exhibits
thereto including the financial statements included therein and all notes and
opinions related thereto collectively, referred to as the “SEC Registration
Statements,” are available on the SEC’s EDGAR system, as of the respective
filing dates with the SEC complied in all material respects with the
requirements of the Securities Act and the Exchange Act and the rules and
regulations of the SEC promulgated thereunder. As of their respective filing
dates with the SEC, none of the SEC Reports or the SEC Registration Statement
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  As of their respective filing dates, the financial statements of
the Company included in the SEC Reports and/or the SEC Registration Statements,
including those incorporated by reference (collectively, the “Financial
Statements”) complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  The Financial Statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).

(c)

Indebtedness; Liens.   Other then (i) the $369,645 of Indebtedness and
liabilities set forth on the Company’s balance sheet dated as of March 31, 2017,
included in the unaudited financial statements of the Company in the Company’s
Quarterly Report on Form 10-Q for the quarter ending March 31, 2017 (the
“03/31/16 10-Q”), and (ii) Indebtedness and liabilities of the Company set forth
on Schedule 3.1(c) incurred following March 31, 2016, the Company has no
Indebtedness and/or liabilities. The Company has no Liens on any of its assets
and/or securities and the Company has not provided any guaranty for any
Indebtedness of the Company and/or any other Person. All Indebtedness and other
liabilities of the Company shall be paid in full at or prior to the Closing (as
evidenced by the executed Debt Cancellation Agreements). The aggregate $347,500
of Company Indebtedness





8







--------------------------------------------------------------------------------







and other liabilities outstanding immediately prior to the Closing is owed to
the Persons and in the dollar amount per Person as set forth on Schedule 3.1(c)
and Schedule 4.6.

(d)

Organization of Company.  The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware. The
Company is duly authorized to conduct business and is in good standing under the
laws in every jurisdiction in which the ownership or use of property or the
nature of the business conducted by it makes such qualification necessary except
where the failure to be so qualified or in good standing would not have a
Material Adverse Effect.  The Company has full corporate power and authority and
all licenses, permits, and authorizations necessary to carry on its business.
The Company was incorporated on June 24, 1986 (the “Incorporation Date”), and
currently has one non-operating Nevada Subsidiary.  

(e)

Capitalization; No Restrictive Agreements.  

(i)

The Company’s authorized capital stock, as of the date of this Agreement,
consists of (A) 50,000,000 shares of Common Stock, $0.001 par value per share,
of which 2,926,486 shares are issued and outstanding as of the date hereof, and
immediately prior to the Closing, and after giving effect to the Share
Cancellation, 1,342,286 Existing Shares will be issued and outstanding on the
Closing Date; and (B) 5,000,000 shares of Preferred Stock, $0.01 par value per
share, 2025 of which have been designated and 2008 of which are issued and
outstanding as of the date hereof and none of which shall be issued and
outstanding on the Closing Date; and (C) 1,928,571 Warrants and none of which
shall be outstanding on the Closing Date. The Company has no other securities
(as defined in the Securities Act) issued and outstanding. The Company has not
reserved any shares of its Common Stock for issuance upon the exercise of
options, warrants or any other securities that are exercisable or exchangeable
for, or convertible into, Common Stock, other than shares or other securities or
obligations that shall be cancelled at the Closing Date.  All of the issued and
outstanding shares of Common Stock, Preferred Stock and Warrants (except for any
exercise price payable regarding the Warrants) are validly issued, fully paid
and non-assessable and have been issued in compliance with applicable laws,
including, without limitation, applicable federal and state securities laws.  

(ii)

There are no agreements relating to the voting, purchase or sale of capital
stock between or among the Company and any of its stockholders or other Persons
whatsoever.  The Company is not a party to any agreement granting any
stockholder of the Company the right to cause the Company to register shares of
the capital stock of the Company held by such stockholder under the Securities
Act, except as may be cancelled under the Share Cancellation Agreements.





9







--------------------------------------------------------------------------------







(f)

Absence of Certain Changes.  From the date hereof and except as disclosed in the
SEC Reports, there has not been any event or condition of any character which
has materially adversely affected, or may be expected to materially adversely
affect, the Company’s business or prospects, including, but not limited to any
material adverse change in the condition, assets, Indebtedness or business of
the Company from that shown in the Financial Statements, and the Company has not
declared or paid any dividends or sold any assets.  The Company has not taken
any steps to seek protection pursuant to any bankruptcy law nor does the Company
have any knowledge or reason to believe that its creditors intend to initiate
involuntary bankruptcy proceedings or any actual knowledge of any fact that
would reasonably lead a creditor to do so.

(g)

Legal Proceedings.  Since September 30, 2016, and except as stated in the SEC
Reports, there are no legal, administrative, investigatory, regulatory or
similar action, suit, claim or proceeding which is pending or to the best of the
Company’s knowledge threatened against the Company which, if determined
adversely to the Company, could have, individually or in the aggregate, a
Material Adverse Effect.

(h)

Legal Compliance.  The Company has complied in all material respects with all
applicable laws (including rules, regulations, codes, plans, injunctions,
judgments, orders, decrees, rulings, and charges thereunder) of all applicable
governmental and regulatory authorities, and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand, or notice has been
filed or commenced against the Company alleging any failure so to comply.
 Neither the Company, nor any officer, director, employee, consultant or agent
of the Company has made, directly or indirectly, any payment or promise to pay,
or gift or promise to give or authorized such a promise or gift, of any money or
anything of value, directly or indirectly, to any governmental official,
customer or supplier for the purpose of influencing any official act or decision
of such official, customer or supplier or inducing him, her or it to use his,
her or its influence to affect any act or decision of an applicable governmental
authority or customer, under circumstances which could subject the Company or
any officers, directors, employees or consultants of the Company to
administrative or criminal penalties or sanctions.

(i)

Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person or entity in connection with the
execution, delivery and performance by the Company of this Agreement, as
applicable, including the issuance, sale and/or reservation of the Shares other
than: (i) disclosure filings required by the Commission and (ii) those that have
been made or obtained prior to the date of this Agreement.

(j)

No Conflicts.  The execution, delivery and performance of each of the
Transaction Documents by the Company and the other Persons party thereto (other
than the Purchaser), as applicable, to which it is party and the consummation by
the Company of the transactions contemplated thereby, including the issuance,
sale of the Shares to the Purchaser pursuant hereto and the Share Cancellation
do not and will not (i) conflict with or violate any provision of the Company’s
certificate of incorporation, bylaws or other organizational or charter
documents, or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of





10







--------------------------------------------------------------------------------







termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument or other understanding to which the Company is a party or by which
any property or asset of the Company is bound or affected, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of clauses (ii) and (iii), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a material adverse effect
on the Company.

(k)

Tax Matters.

(i)

The Company has filed all state and federal tax returns that was required to be
filed and by it as of the date hereof.  All such tax returns were correct and
complete in all material respects.  All taxes owed by the Company have been
paid. The Company is not currently the beneficiary of any extension of time
within which to file any tax return.  No claim has ever been made by an
authority in a jurisdiction where the Company does not file tax returns that it
is or may be subject to taxation by that jurisdiction.  There are no security
interests or Liens on any of the assets of the Company that arose in connection
with any failure (or alleged failure) to pay any tax.

(ii)

The Company has withheld and paid all taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, creditor, stockholder, or other third party. The Company has
delivered to the Purchaser correct and complete copies of all federal and state
income and other material tax returns, examination reports, and statements of
deficiencies assessed against or agreed to by the Company since inception.

(iii)

The Company has no reason to believe that any authority shall assess any
additional taxes for any period for which tax returns have been filed.  There is
no dispute or claim concerning any Liability with respect to any taxes (a “Tax
Liability”) of the Company either (A) claimed or raised by any authority in
writing or (B) as to which the Company and the Sellers have knowledge based upon
personal contact with any agent of such authority.  No tax returns of the
Company have ever been audited or are currently the subject of an audit.

(l)

Shell Company.  The Company is not a “shell company” as defined in Rule 405 of
the Securities Act or Rule 12b-2 of the Exchange Act.  

(m)

Disclosure. No representation or warranty by the Company contained in this
Agreement, and no statement contained in the any document, schedule, exhibit,
certificate or other instrument delivered or to be delivered by or on behalf of
the Company pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omit or will





11







--------------------------------------------------------------------------------







omit to state any material fact necessary, in light of the circumstances under
which it was or will be made, in order to make the statements herein or therein
not misleading. The “WHEREAS” and “NOW THEREFORE” clauses appearing on pages 1
and 2 of this agreement are hereby expressly incorporated into and made a part
of this Agreement as if directly contained in the body of this Agreement and are
considered representation, warranties, agreements, acknowledgements and/or
covenants of the Company.

(n)

OTCQB Trading; DTC Eligible Securities; Etc. The Common Stock and the Company
meet the requirements of and the shares of Common Stock trade on the OTCQB. The
trading symbol for the Common Stock on the OTCQB is “DALP.” The shares of Common
Stock are Depository Trust Company (“DTC”) eligible securities.  The Company has
no any reason to believe that the shares of Common Stock will not continue to be
DTC eligible securities and to continue to trade on the OTCQB without any
temporary or permanent trading halt and/or any chill or freeze including, but
not limited to, receiving any correspondence and/or other notice from DTC, the
OTC Markets or any other governmental or regulatory agency regarding the
Company, the shares of Common Stock and/or any required delinquent filing fees
or filing by the Company and/or any possible halt, chill or freeze of the Common
Stock or otherwise. The Company’s Transfer Agent is American Registrar &
Transfer Co. (the “Transfer Agent”) and such Transfer Agent is eligible and
participates in the DTC Fast System.  

(o)

Regulations, Etc. The Company agrees that no Person has direct and/or indirect
rescission, pre-emptive, rights of first refusal and/or similar rights with
respect to any securities of the Company including the Shares. The Shares being
sold herein to the Purchaser are being sold in a private transaction between the
Company and the Purchaser exempt from the registration requirements of the
Securities Act.

(p)

Financial Statements. The Financial Statements of the Company included in the
SEC Reports (including in each case the related notes thereto) (i) are in
accordance with the books and records of the Company, (ii) are correct and
complete in all material respects, (iii) present fairly the financial position
and results of operations of the Company as of the respective dates indicated
(subject, in the case of unaudited statements, to normal, recurring adjustments,
none of which were material) and (iv) have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis (“GAAP”).

(q)

Articles of Incorporation and By Laws.  Exhibit D is a true and complete copy of
the Articles of Incorporation and By Laws of the Company as in effect on the
date hereof, certified by the Secretary of the Company in the case of the By
Laws and by the Secretary of State of the State of Nevada in the case of the
Articles of Incorporation. Since their original adoption and except as stated in
the SEC Reports and the SEC Registration Statements, the Company’s Articles of
Incorporation or By-Laws have not been amended except as indicated in Exhibit D.

(r)

Officers and Directors. Schedule 2.2(vi) sets forth a list of the names and
titles of all officers and directors of the Company.





12







--------------------------------------------------------------------------------







(s)

Absence of Certain Events. Since September 30, 2016, and except as set forth in
the SEC Reports, the Company has conducted its business solely in the historic,
usual and ordinary course. Without limiting the generality of the foregoing, the
Company has not:

(a)

waived any right or rights of substantial value or paid, directly or indirectly,
any Indebtedness and/or other liabilities before such Indebtedness became due in
accordance with its terms;

(b)

other than in the ordinary and usual course of business, created any
Indebtedness (whether absolute or contingent and whether or not currently due
and payable), or entered into or assumed any contract, agreement, arrangement,
lease (as lessor or lessee), license or other commitment; or

(c)

purchased, sold or transferred any assets of the Company; granted any security
interest or other Lien or encumbrance affecting any of its assets or properties;
or amended any agreement or contract to which the Company is a party or by which
its assets and properties are bound.

(t)

Adverse Developments. Since September 30, 2016 there has been no material
adverse change in the business, operations or condition (financial or otherwise)
of the Company; nor has there been since such date, any damage, destruction or
loss, whether covered by insurance or not, materially or adversely affecting the
business, properties or operations of the Company.

(u)

Bank Accounts and Credit Cards. The Company does not have any bank account, safe
deposit box or credit or charge cards.

(v)

Environmental. As used in this Agreement, the term “Hazardous Materials” shall
mean any waste material which is regulated by any state or local governmental
authority in the states in which the Company conducts business, or the United
States Government, including, but not limited to, any material or substance
which is (i) defined as “hazardous waste,” “hazardous material,” “hazardous
substance,” “extremely hazardous waste” or “restricted hazardous waste” under
any provision of Nevada law, (ii) petroleum, (iii) asbestos, (iv) designated as
a “hazardous substance” pursuant to Section 311 of the Clean Water Act, 33
U.S.C. 1251 et seq. (33 U.S.C. 1321) or listed pursuant to Section 307 of the
Clean Water Act (33 U.S.C. 1317), (v) defined as a “hazardous waste” pursuant to
Section 1004 of the Resource Conservation and Recovery Act, 42 U.S.C. 6901 et
seq. (42 U.S.C. 6901), or (vi) defined as a “hazardous substance” pursuant to
Section 101 of the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. 9601 et seq. (42 U.S.C. 9601). The current operations
of the Company and its current and, to the best of its knowledge, its past use
comply and then complied in all material respects with all applicable laws and
governmental regulations including all applicable federal, state and local laws,
ordinances, and regulations pertained to air and water quality. Hazardous
Materials, waste, disposal or other environmental matters, including the Clean
Water Act, the Clean Air Act, the Federal Water Pollution Control Act, the Solid
Waste Disposal Act, the Resource Conservation Recovery Act, and the statutes,
rules and regulations and ordinances or the state, city and country in which The
Company’s property is located.





13







--------------------------------------------------------------------------------







(w)

Agreements and Obligations; Performance. Other than pursuant to this Agreement
or expressly disclosed on Schedule 3.1(w) or any other schedule or exhibit
hereto or in the SEC Reports, the Company is not directly and/or indirectly a
party to, or bound by any: (i) contract, arrangements, commitment or
understanding which involves aggregate payments or receipts, (ii) contractual
obligation or contractual liability or Indebtedness of any kind to any Person;
(iii) contract, arrangement, commitment or understanding with or to any Person;
(iv) contract for the purchase or sale of any materials, products or supplies;
(v) contract of employment with any officer or employee; (vi) deferred
compensation, bonus or incentive plan or agreement: (vii) management, advisory
or consulting agreement; (viii) lease for real or Personal property (including
borrowings thereon), license or royalty agreement; (ix) union or other
collective bargaining agreement; (x) agreement, commitment or understanding for
any Indebtedness; (xi) contract containing covenants limiting the freedom of the
Company to engage or compete in any line of business or with any Person in any
geographic area or otherwise; (xii) contract or option relating to the
acquisition or sale of any business and/or asset; (xiii) voting trust agreement
or similar stockholders’ agreement; and/or (xiv) other contract, agreement,
commitment or understanding whether directly or indirectly, material or
non-material.

(x)

Permits and Licenses. The Company is not a party to nor are any of its assets
subject to any permits, licenses, orders and/or franchises.

(y)

Employee Benefit Plans. The Company does not maintain and is not required to
make contributions to any “pension” and “welfare” benefit plans (within the
respective meanings of Sections 4(2) and 4(1) of the Employee Retirement Income
Security Act of 1974, as amended).

(z)

Insurance. The Company has no insurance policies.

(aa)

Bad Actor. None of the Company, any of its predecessors, any of its controlling
shareholders, any affiliated issuer, any director, executive officer, other
officer of the Company participating in the offering contemplated hereby, any
beneficial owner of 20% or more of the Company’ s outstanding voting equity
securities, calculated on the basis of voting power, nor any promoter (as that
term is defined in Rule 405 under the 1933 Act) connected with the Company in
any capacity at the time of sale (each, an “Issuer Covered Person”  and,
together, “Issuer Covered Persons”) is subject to any of the “ Bad Actor”
 disqualifications described in Rule 506(d)(1)(i) to (viii) under the 1933 Act
(a “Disqualification Event”), except for a Disqualification Event covered by
Rule 506(d)(2) or (d)(3). The Company has exercised reasonable care to determine
whether any Issuer Covered Person is subject to a Disqualification Event.  The
Company has complied, to the extent applicable, with its disclosure obligations
under Rule 506(e), if any, and has furnished to the Purchaser a copy of any
disclosures provided thereunder.

(bb)

Prior Sale of Securities.  All prior offers and sales of securities by the
Company including, but not limited to, the offer and sale of shares of Common
Stock pursuant to Rule 504 of Regulation D of the Securities Act conducted by
the Company in 1999, were made pursuant to valid exemptions from the
registration requirements of the Securities Act and state securities laws and
complied with all Federal and State securities laws, rules and





14







--------------------------------------------------------------------------------







regulations, any other applicable laws, rules and regulations as well as all
rules and regulations of all applicable regulatory and self-regulatory bodies
including FINRA and the OTC Markets.

(cc)

Integration.  Neither the Company, nor any of its affiliates, nor any Person
acting on any of their behalf has, directly or indirectly, made any offers or
sales of any securities or solicited any offers to buy any securities, under
circumstances that would require registration of any of the securities of the
Company   under the Securities Act, whether through integration with prior
offerings or otherwise, or cause the Acquisition to require approval of
stockholders of the Company for purposes of the Securities Act or under any
applicable stockholder approval provisions. Neither the Company, any of its
affiliates nor any Person acting on any of their behalf will take any action or
steps that would require registration of any of the securities of the Company
under the Securities Act or cause the offer and sale of the 12,100,000 Shares to
the Purchaser to be integrated with other offerings of securities of the
Company.

(dd)

Representations.  All representations, warranties and covenants of the Company
shall survive the Closing for a period of one (1) year from the Closing Date.

3.2

Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Company as follows:

(a)

Organization; Authority.  The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the Acquisition on the terms and conditions set
forth in this Agreement and otherwise to carry out its express obligations
hereunder. The execution and delivery of this Agreement and the consummation of
the Acquisition by the Purchaser pursuant to the terms but subject to the
conditions provided herein has been duly authorized by all necessary partnership
action on the part of the Purchaser.  This Agreement has been duly executed by
the Purchaser, and when delivered by the Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the
Purchaser to consummate the Acquisition on the terms but subject to the
conditions provided in this Agreement, enforceable against it in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally the enforcement of, creditors’ rights and
remedies or by other equitable principles of general application.

(b)

Investment Intent.  The Purchaser is acquiring the Shares as principal for its
own account for investment purposes only and not with a view to or for
distributing or reselling such Shares or any part thereof, without prejudice,
subject however, to the Purchaser’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws.  Subject to the immediately preceding sentence,
nothing contained herein shall be deemed a representation or warranty by the
Purchaser to hold the Shares for any period of time.  The Purchaser is acquiring
the Shares hereunder in the ordinary course of its business. The Purchaser does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares.





15







--------------------------------------------------------------------------------







(c)

Purchaser Status.  At the time the Purchaser was offered the Shares, it was, and
at the date hereof it is, an “accredited investor” as defined in Rule 501(a)
under the Securities Act.  

(d)

General Solicitation.  The Purchaser is not purchasing the Shares as a result of
any advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(e)

Legend. The Purchaser understands that all certificates representing the
12,100,000 Shares received by it pursuant to this Agreement shall bear the
following legend, or one substantially similar thereto:

“The securities represented by this certificate have not been registered under
the Securities Act of 1933. The shares have been acquired for investment and may
not be sold, transferred or assigned in the absence of an effective registration
statement for those shares under the Securities Act of 1933, as amended, or an
opinion satisfactory to the Company’s counsel that registration is not required
under said Act.”

(f)

No Misstatements or Omissions.  No representation or warranty by the Purchaser
contained in this Agreement, and no statement contained in any document,
certificate or other instrument delivered or to be delivered by or on behalf of
the Purchaser pursuant to this Agreement, contains or will contain any untrue
statement of a material fact or omit or will omit to state any material fact
necessary, in light of the circumstances under which it was or will be made, in
order to make the statements herein or therein not misleading.

ARTICLE 4.
OTHER AGREEMENTS OF THE PARTIES




4.1

Securities Laws Disclosure; Publicity.  No later than (i) the 3rd Business Day
following the execution or Closing of this Agreement, the Purchaser shall cause
the Company to file a Current Report on Form 8-K disclosing the material terms
of this Agreement (the “Execution 8-K,” and together with the Closing 8-K (as
defined below), collectively, the “8-Ks”), and, (ii) on the first Business Day
following the Closing Date the Purchaser will cause the Company to file an
additional Current Report on Form 8-K to disclose the Closing and all related
information (the “Closing 8-K”), unless the Closing and the execution of this
Agreement occur simultaneously as planned.  In addition, the Purchaser will
cause the Company to make and/or provide such other filings and notices in the
manner and time required by the SEC, any state securities commission and/or any
other regulatory and/or governmental body.

4.2

Brokers. Except for fees owed by the Company to the Persons and in the amount
set forth on Schedule 4.2, each of the Company on the one hand and the Purchaser
on the other hand, represent and warrant to the other that neither has employed
any broker, finder or similar agent and no person or entity with which each has
had any dealings or





16







--------------------------------------------------------------------------------







communications of any kind is entitled to any brokerage, finder’s or placement
fee or any similar compensation in connection with this Agreement or the
transaction contemplated hereby. Any claim by any Person for any fee of any kind
or nature that would violate this Section 4.2, shall be the sole responsibility
of the Party(ies) who allegedly agreed to such fee including, but not limited
to, all fees and expenses including legal fees (as and when incurred) incurred
by any other Party as a result of such claim.

4.3

Public Announcements. Other than as provided in Section 4.1, no Person executing
this agreement shall, without the express prior written consent of the Company
and the Purchaser, make any announcement or otherwise disclose any information
regarding this Agreement and/or the transactions contemplated hereby other than
as required by law or otherwise deemed advisable in the opinion of such Persons’
counsel to ensure compliance with public disclosure requirements under the
federal securities laws.

4.4

Further Action.  The Persons executing this Agreement agree that if at any time
after the Closing any further action is necessary or desirable to carry out the
purposes of this Agreement, each of the Persons will take such further action
(including the execution and delivery of such further instruments and documents)
as any other Person may reasonably request, all at the sole cost and expense of
the requesting Person.

4.5

No-Shop Agreement. Neither the Company nor any of their respective affiliates,
officers, directors, consultants, related persons, advisors, debt and/or equity
holders or agents shall directly and/or indirectly (a)  initiate contact with,
solicit or encourage any inquiries or proposals by, or (b) enter into any
discussions or negotiations with, or disclose directly or indirectly any
information concerning its business, prospects, and properties to, or afford any
access to its properties, books and records to, any corporation, partnership,
person, or other entity or group (other than the Purchaser and its affiliates,
employees, representatives, and agents) regarding a sale of all or a portion of
the Company’s securities or a merger, consolidation, or sale of all or a
substantial portion of the assets of the Company or any similar transaction
until termination of this Agreement pursuant to Section 6.5 hereof.

4.6

Use of Proceeds.  The $347,500 paid by the Purchaser for the Acquisition
hereunder shall be used by the Company to pay all of the amounts set forth in
Schedule 1  and Schedule 1(a) and the outstanding Indebtedness and/or
liabilities set forth in Schedule 3.1(c), along with compromising and settling
the Indebtedness and/or liabilities list in Schedule 4.6, after which and
immediately following the Closing the Company shall have no outstanding
Indebtedness and/or liabilities of any nature to any Person.

ARTICLE 5.
CONDITIONS PRECEDENT TO CLOSING




5.1

Conditions Precedent to the Obligations of the Purchaser to Purchase Shares.
 The obligation of the Purchaser to purchase the Shares at the Closing is
subject to the satisfaction or waiver by the Purchaser, at or before the
Closing, of each of the following conditions:





17







--------------------------------------------------------------------------------







(a)

Company Deliverables.  The Company shall have delivered the Company Deliverables
in accordance with Section 2.2(a);

(b)

Representations and Warranties.  The representations and warranties of the
Company and the Controlling Shareholders contained herein shall be true and
correct in all material respects as of the date when made and as of the Closing
as though made on and as of such date;  

(c)

Performance.  The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by it at or prior to the
Closing;

(d)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement;

(e)

Adverse Changes.  Since the date of execution of this Agreement, no event or
series of events shall have occurred that reasonably could have or result in a
Material Adverse Effect;

(f)

No Suspensions of Trading in Common Stock.  Trading in the Common Stock shall
not have been suspended and/or halted by the Commission or any other regulatory
body including the OTC Markets and/or FINRA at any time since the date of
execution of this Agreement and none is reasonably anticipated to occur, and the
Common Stock shall have been at all times since such date listed for trading on
a trading market or quoted on an over-the-counter electronic quotation system
and none is reasonably anticipated to occur;

(g)

Due Diligence Review.  The Purchaser shall have completed its business,
accounting and legal due diligence review of the Company, and the results
thereof shall be satisfactory to the Purchaser;

(h)

Termination.  This Agreement shall not have been terminated as to the Purchaser
in accordance with Section 6.5; and

(i)

DTC.  The Common Stock is DTC eligible; and there is no chill, freeze and/or
related item thereon and/or reasonably anticipated to occur.

5.2

Conditions Precedent to the Obligations of the Company to Sell Shares.  The
obligation of the Company to sell Shares at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:

(a)

Representations and Warranties.  The representations and warranties of the
Purchaser contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date;

(b)

Performance.  The Purchaser shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this





18







--------------------------------------------------------------------------------







Agreement to be performed, satisfied or complied with by the Purchaser at or
prior to the Closing;

(c)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by this Agreement;

(d)

Termination.  This Agreement shall not have been terminated as to the Purchaser
in accordance with Section 6.5.

ARTICLE 6.
MISCELLANEOUS




6.1

Fees and Expenses.  Except as provided elsewhere in this Agreement, each Party
shall pay the fees and expenses of its advisers, legal counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement and the Company shall pay on or prior to the Closing all stamp and
other taxes and duties levied in connection with the issuance of the Shares.

6.2

Entire Agreement.  This Agreement, the other Transaction Documents and/or any
other documents, instruments or agreements executed in connection with the
transactions contemplated hereunder and thereunder, constitutes the entire
agreement of the Parties, superseding and terminating any and all prior or
contemporaneous oral and written agreements, understandings or letters of intent
between or among the parties with respect to the subject matter of this
Agreement. 

6.3

Notices.  Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of (a) the date of transmission, if such notice or
communication is delivered via facsimile (provided the sender receives a
machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:30 p.m. (New York City time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:30
p.m. (New York City time) on any Business Day, (c) the Business Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given.  The address for such notices and communications shall be as
follows:

If to the Company prior to the Closing:




Dala Petroleum Corp.

328 Barry Ave. S. #210

Wayzata, MN  55391





19







--------------------------------------------------------------------------------







Telephone: (952) 479-1923

Email: tstauber7@gmail.com




With a copy to (which shall not constitute notice):




Callie Tempest Jones, Esq.

Brunson Chandler & Jones, PLLC

175 South Main Street, 15th Floor

Salt Lake City, Utah 84111

Telephone:  (801) 303-5730

Email: callie@bcjlaw.com




If to the Purchaser at any time (or subsequent to the Closing):




Matt Atkinson, Managing Member

M2 Equity Partners, LLC

2535 Birch Forest Road SW

Nisswa, Minnesota  55311

Telephone: 612-327-0919

Email: matt@elev8marketing.com




With a copy to (which shall not constitute notice):




Leonard W. Burningham, Esq.

2150 South 1300 East, Suite 500

Salt Lake City, Utah  84106

Telephone:  801-363-7411

Email:

lwb@burninglaw.com






or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

6.4

Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and the Purchaser.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

6.5

Termination.  This Agreement may be terminated prior to Closing:

(a)

by written agreement of the Purchaser and the Company; and

(b)

by the Company or the Purchaser upon written notice to the other, if the Closing
shall not have taken place by 6:30 p.m. Central time on the July 20, 2017 (the
“Outside Date”); provided, that the right to terminate this Agreement under this





20







--------------------------------------------------------------------------------







Section 6.5(b) shall not be available to any Person whose failure to comply with
its obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time; and if such failure to
close is a result of the failure of any Person presently associated with the
Company that was required to deliver Common Stock, Preferred Stock or Warrants
for cancellation under Share Cancellation Agreements or Debt Cancellations
Agreements as provided herein, then the balance of the $50,000 paid by the
Purchaser to Callie T. Jones, Esq. under an Escrow Agreement dated June 6, 2017,
shall be returned to the Purchaser, less the amount paid therefrom to reinstate
the Company in the State of Delaware, which amount paid to the State of Delaware
shall become an account payable of the Company to the Purchaser.

In the event of a termination pursuant to this Section 6.5, the Company shall
promptly notify the Purchaser. Upon a termination in accordance with this
Section 6.5, the Company and the terminating Purchaser(s) shall not have any
further obligation or liability (including as arising from such termination) to
the other and no Purchaser will have any liability to any other Purchaser under
this Agreement as a result therefrom.

6.6

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  This Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

6.7

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns.  Prior to
Closing, the Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Purchaser. The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Shares, provided such assignee
agrees in writing to be bound, with respect to the transferred Shares, by the
provisions hereof that apply to the “Purchaser.”

6.8

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

6.9

Governing Law.  This Agreement and the terms and conditions set forth herein,
shall be governed by and construed solely and exclusively in accordance with the
internal laws of the State of Delaware without regard to the conflicts of laws
principles thereof.

6.10

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding





21







--------------------------------------------------------------------------------







obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.11

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12

Replacement of Shares.  If any certificate or instrument evidencing any Shares
is mutilated, lost, stolen or destroyed, the Company shall issue or cause to be
issued in exchange and substitution for and upon cancellation thereof, or in
lieu of and substitution therefor, a new certificate or instrument, but only
upon receipt of evidence reasonably satisfactory to the Company of such loss,
theft or destruction and customary and reasonable indemnity, if requested.  The
applicants for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs associated with the issuance of such
replacement Shares.  If a replacement certificate or instrument evidencing any
Shares is requested due to a mutilation thereof, the Company may require
delivery of such mutilated certificate or instrument as a condition precedent to
any issuance of a replacement.

6.13

Remedies.  In addition to being entitled to exercise all rights provided herein
or granted by law, including recovery of damages, the Purchaser and the Company
will be entitled to specific performance under this Agreement against any other
parties Signatory hereto.  The Parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

6.14

Limitation of Liability.  Notwithstanding anything herein to the contrary, the
Company acknowledges and agrees that the liability of the Purchaser arising
directly or indirectly hereunder,  of any and every nature whatsoever shall be
satisfied solely out of the assets of the Purchaser, and that no trustee,
officer, other investment vehicle or any other Affiliate of the Purchaser or the
Purchaser, shareholder or holder of shares of beneficial interest of the
Purchaser shall be personally liable for any liabilities of the Purchaser.

6.15

Nature of Statements. All statements contained in any Schedule, agreement,
certificate or other instruments delivered by or on behalf of any Party hereto
pursuant to this Agreement, shall be deemed representations and warranties by
such Party.










 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]





22







--------------------------------------------------------------------------------







[SIGNATURE PAGE]

IN WITNESS WHEREOF, the Parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

COMPANY:




DALA PETROLEUM CORP.







By: /s/Thomas J. Stauber

       Name:  Thomas J. Stauber

Title:  CEO




INVESTOR:




M2 EQUITY PARTNERS, LLC







By: /s/ Matt Atkinson

        Name: Matt Atkinson

 Title: Managing Member










[END OF SIGNATURE PAGE]











--------------------------------------------------------------------------------










LIST OF SCHEDULES AND EXHIBITS

A.

Schedules

1.

Schedule 1 – Cancelling Common Stock Shareholder Information

2.

Schedule 1(a) – Cancelling Preferred Stock and Warrant Shareholder Information

3.

Schedule 2.2(vi) - Names of officer and directors of the Company resigning
effective at time of Closing

4.

Schedule 3.1(c) - Indebtedness, Liabilities, Etc. immediately prior to Closing

5.

Schedule 3.1(w) – Agreements, Etc.

6.

Schedule 4.2 – Brokers

7.

Schedule 4.6 Outstanding Indebtedness and liabilities




B.

Exhibits

1.

Exhibit A - Form of Share Cancellation Agreement

2.

Exhibit B – Form of Debt Cancellation Agreement

3.

Exhibit C - Form of Resignations

4.

Exhibit D - Articles of Incorporation and By-laws of the Company and each
amendment thereto since the Date of Incorporation














--------------------------------------------------------------------------------







SCHEDULE 1

Cancelling Common Stock Shareholder Information




Names, Title and address of Cancelling Shareholder

Number of Shares owned beneficially or otherwise by such Person prior to Share
Cancellation and other pre-Closing transactions

Number of Shares owned beneficially or otherwise to be cancelled by such Person
in Share Cancellation at Closing

Cancellation Payment Amount

Remaining number of Shares owned beneficially or otherwise by such Person
following Share Cancellation and other pre-Closing transactions and Closing

Everett Willard Gray II

890,000

890,000

$8,900

-0-

Brunson Chandler &

Jones PLLC

410,000

410,000

$4,100

-0-

Clearline Ventures, LLC

184,200

184,200

$1,842

-0-

Thomas J. Howells

100,000

100,000

$1,000

-0-

Totals:

1,584,200

1,584,200

$15,842

-0-





2







--------------------------------------------------------------------------------







SCHEDULE 1(a)

Cancelling Preferred Stock and Warrant Shareholder Information




Names, Title and address of Cancelling Shareholder

Number of Shares owned beneficially or otherwise by such Person prior to Share
Cancellation and other pre-Closing transactions

Number of Shares owned beneficially or otherwise to be cancelled by such Person
in Share Cancellation at Closing

Number of Warrants owned beneficially or otherwise to be cancelled by such
Person in Share Cancellation at Closing

Cancellation Payment Amount

Remaining number of Shares owned beneficially or otherwise by such Person
following Share and Warrant Cancellation and other pre-Closing transactions and
Closing

Alpha Capital Anstalt

750

750

1,071,429

$20,110.04

-0-

Lane Ventures Inc.

275

275

71,429

$7,373.68

-0-

Mill City Ventures III, Ltd.

725

725

714,286

$19,439.71

-0-

Clearline Ventures, Inc.

225

225

-0-

$6,033.01

-0-

Chienn Consulting Company LLC

8

8

35,714

$214.51

-0-

Baytown Holdings, LLC

25

25

35,714

$670.33

-0-

Totals:

2,008

2,008

1,928,572

$53,841.28

-0-




*  $4,700 of the Purchase Price shall be retained in the Trust Account of
Leonard W. Burningham, Esq., legal counsel for the Purchaser, for payment of any
miscellaneous obligations or liabilities of the Company that come to light
within thirty (30) days of the Closing Date, and the balance, if any, after
payment of any such obligations or liabilities, shall be distributed to the
foregoing entities by check from such Trust Account, pro rata, based upon the
percentage the amount due to each represents of the aggregate total amount
payable above.





3







--------------------------------------------------------------------------------










SCHEDULE 2.2(vi)

Officers and Directors of the Company

Name

Position

Thomas J. Stauber

Chief Executive Officer, Chief Financial Officer and Director

Daniel Ryweck

Director





4







--------------------------------------------------------------------------------







SCHEDULE 3.1(c)

Indebtedness, Etc.

Name of Person or Entity owed Indebtedness and/or other liability by the Company
to such Person or Entity

Aggregate dollar amount owed at Closing to such Person or Entity

1.

Albeck Financial Services*

$5,000

2.

American Registrar & Transfer Co.*

$2,600

3.

Brunson Chandler & Jones PLLC*

$1,250

4.

Broadridge Financial Solutions, Inc.

$211.43

5.

Corporation Service Company

$688.00

6.

State of Delaware

$5,300.50

7.

Deluxe Business Services

$142.54

8.

Fausset & Associates Inc.

$675.00

9.

Flatiron Capital

$10

10.

Lakeport Business Services, Inc.*

$1,390.11

11.

NRAI Corporate Services*

$1,512

Total:

$18,779.58




* Debt Cancellation Agreements/Pay-Off Letters Required.





5







--------------------------------------------------------------------------------







SCHEDULE 3.1(w)

Agreements, Etc.




In addition to all agreements outlined in the List of Schedules and Exhibits,
those agreement consisting of oil and gas leases owned by the Company, which are
included in the SEC Reports.





6







--------------------------------------------------------------------------------







SCHEDULE 4.2

Brokers




An Introduction fee of $25,000 is payable by the Purchaser to M2 Capital
Advisors, Inc., a Minnesota corporation wholly owned by one of the founding
members of the Purchaser; and the Company shall have no liability whatsoever for
such Introduction Fee.








7







--------------------------------------------------------------------------------







SCHEDULE 4.6

Indebtedness, Liabilities










A.

Schedule 4.6(i)




Notes Payable:




Lane Ventures Inc.

    3,631.13

Alpha Capital Anstalt

123,739.07

Mill City Ventures III, Ltd.

106,216.94




Total:

          $233,587.14







B.

Schedule 4.6(ii)




Payable to Officers and Directors:




Thomas J. Stauber

     5,000.00

Daniel Ryweck

     5,000.00




Total:

 $10,000.00





8







--------------------------------------------------------------------------------










EXHIBIT A

Form of Share Cancellation Agreement








9







--------------------------------------------------------------------------------










EXHIBIT B

Debt Cancellation Agreement/Pay-Off Letter








10







--------------------------------------------------------------------------------










EXHIBIT C

Form of Resignation





11







--------------------------------------------------------------------------------










EXHIBIT D

Articles of Incorporation and By-laws of the Company and each amendment thereto

since Date of Incorporation











12





